2011 budget (debate)
The next item is the debate on the 2011 budget.
I would like to begin our discussion. Mr Barroso, Mr Wathelet, Mr Chastel, during the conciliation meetings, the European Parliament and the Council did not manage to reach agreement on the 2011 budget. We regret this. Agreement could have been reached.
The European Parliament is aware of the need to make savings. We were prepared to agree to limiting the growth of payment appropriations in the 2011 budget to 2.91% compared to 2010. In return, we wanted to establish a method of bringing the Treaty of Lisbon into force, and specifically we wanted to establish which procedures should be followed in further budget negotiations. This is important, because the Treaty of Lisbon is in force. We did not want to go beyond the treaty in any way. We know that the majority of Member States wanted this agreement.
Now we have to decide as quickly as possible how to solve the problem that we have no budget. This is the responsibility of all three European institutions. We have said that a fast track is possible for Parliament, but only if our expectations concerning procedures for the next budget negotiations are guaranteed.
In the last few days, we have witnessed considerable progress in terms of talks with the Council. I am sure that an agreement is within reach. The European Parliament is ready to do a very great deal in order to reach this agreement as quickly as possible. We ended the negotiations on 15 November shortly before midnight with the expectation from Parliament that we want to find good solutions to two fundamental matters: flexibility mechanisms, in order to ensure financing of policies resulting from the Treaty of Lisbon, and also solutions related to the participation of Parliament in the process of negotiating successive multiannual financial frameworks.
We also have such expectations regarding the proposals related to own resources for the European Union. We think the European Commission could adopt a decisive role in this matter. I am certain that thanks to a mutual readiness to talk, we will reach agreement. I would like to emphasise once again that I think the role of the European Commission is crucial. Therefore, it is with interest that we await Mr Barroso's speech, in which he will present both the proposed new budget, which is to be put to the vote on 1 December, and a response to Parliament's main expectations. Of course, what is to be said by the Presidency - by Mr Wathelet - will also be of particular importance to us, as will what Mr Chastel has to say, too.
Presidents, ladies and gentlemen, the debate on the budget comes at a time when our fellow citizens are having doubts because of the weakness of their currency and when Europe is rightly rallying in support of the Irish economy.
Contrary to what may have been said about the European Parliament's objectives in these negotiations, this is not about power struggles or institutional disputes, nor is it about ignoring the difficulties faced by our Member States or the public debt crisis from which we are all suffering. No, it is about ensuring that Europe can honour its commitments. Commitments in the social sphere, and here I am thinking of education and lifelong learning; commitments to the victims of natural disasters, and here I am thinking of assistance for countries affected by food riots; and commitments to programmes that create jobs and growth, such as Galileo and ITER.
The reality is that, by looking at things from an accounting point of view rather than from a political point of view, the few Member States that continue to block the negotiations are harming the interests of the 500 million Europeans. By making the European Parliament out to be the villain of the piece, and by suggesting that it wants to spend at a time when the Member States are tightening their belts, that it wants to exercise the powers conferred on it by the Treaty of Lisbon to the detriment of saving and of Europeans, they are diverting attention from the reality of the problems that exist.
What is that reality? It is that the latest economic forecasts offer no hope of a return, by 2020, to the strong, sustainable and inclusive growth that the European Union set itself as an objective.
It is also a fact that the current draft budget makes no provision for the financing of the new powers conferred on the Union by the Treaty of Lisbon and fails to fulfil our requests to proceed with the mid-term review of the financial cycle laid down in the 2007-2013 agreement.
Lastly, it is a fact that the draft budget makes no - and I mean no - financial provision for the 2020 strategy.
In short, the Council is adopting programmes without making any financial provision for them. Moreover, when the President of the European Parliament reminds it of its obligations, it takes offence, but when a local, regional or national authority approves projects without financing them, that authority is condemned. Why, I ask you, would something that is unacceptable at local or national level be acceptable at European level?
Is this a way of reconciling our citizens with Europe? I do not think so. I say clearly to the Commission and, above all, to the Council: do not count on my group, do not count on this House voting for programmes that do not have guaranteed funding. My group wants a return to common sense and a balanced agreement to be reached. It must be a comprehensive agreement that relates, at the same time, to the 2011 budget, the 2010 amending budget and its associated letters of amendment, the flexibility procedure and, finally, the guarantees regarding the financing of future policies, which we call the political section.
I would stress that our proposals on this political section do not involve any changes to the current treaties, nor do they anticipate in any way the amount, origin or distribution of future EU funds. I would also stress that reopening the debate on own resources is not a new proposal by Parliament, but a decision taken by the Council itself in May 2006, following the agreement reached in December 2005 under the UK Presidency.
My group fully supports the objective not only of capping but also of reducing the Member States' budget contributions. Indeed, the extremely serious nature of the debt crisis must lead to a complete overhaul of European public finances. This is not just about dividing up tasks between national budgets and European budgets; it is also about seeking out all possible forms of mutualisation in order to make savings.
Presidents, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) supports the two demands made by the Council on 15 October: for the EU budget to contribute to common financial discipline and for the funding of European objectives to be guaranteed. That is all we are aiming for in the negotiations on the 2011 budget, and we are confident that an agreement can be reached if the Council Presidency negotiates effectively with its colleagues in Brussels.
(Applause)
Mr President, I think that the crisis in which we currently find ourselves was triggered by events in Deauville. I believe that the President of France and the Chancellor of Germany made a deal with David Cameron in Deauville which involved his agreement to the revision of the treaty for the Stability and Growth Pact in return for the United Kingdom's budget demands being met. I may be wrong, but the suspicion is there. This would be a deal made at the expense of third parties, in other words, at the expense of the rights of the European Parliament. Therefore, it should be no surprise that the third party, in this case this House, is not prepared to go along with this.
Incidentally, it should also be no surprise that the fate of Europe is being left in the hands of eurosceptic governments. In this sort of situation, a government of this kind will test out how far it can go. The British Government is currently testing out whether the rest of Europe will accept its prerogatives or not. Therefore, this budget or budget debate is also a debate about the direction in which the European Union should develop. It is not about money. We have agreed on the money. I believe that this is an important message for the voters and the citizens of Europe. We have come to an agreement on the money and, as a Parliament, we have met the demands of the United Kingdom with regard to the money: a 2.91% increase in spending, not the commitment appropriations, but the expenditure.
If not money, then what is it all about? It is about the rights of the European Parliament. It is about the rights which are laid down in the treaty. Everything that Parliament is calling for forms part of the treaty. The subject of own resources is covered in Article 311 of the Treaty on the Functioning of the EU. Medium-term financial planning is a procedure established in the treaty, for which a regulation must be enacted. Flexibility in the budget involves the mutual interest of governments, the Commission and Parliament and their ability, within the framework of budgetary rules, to respond flexibly to short-term requirements. It is not about additional spending; it is about how efficiently Europe is governed, at least that is the case with flexibility, and it is about the primary rights of Parliament.
I am rather surprised. The Heads of Government of the European Union are all parliamentarians. They are all men and women who have grown up in the parliamentary tradition. As Mr Daul has already said, which national parliament would allow its central right, the right to draw up a budget, to be interfered with by the will of the executive? The 27 governments of the European Union are executives. However, we must not allow democracy in Europe to be turned upside down. Parliament enacts the budget and Parliament controls the executive. The wish of the British Government in this case is for the 27 governments to control the Parliament, which is the opposite of parliamentary democracy. Therefore, this decision could set a precedent. Parliament must not allow its rights to be taken away.
What happens next? After European taxpayers' money has been transferred to Brussels from the coffers of the Member States, it no longer belongs to the Member States. It is the EU's money. It must then be controlled by Parliament within the Union. After this, the budget must be adopted by Parliament, because the European budget is not adopted by 27 national parliaments or by 27 national governments, but by a freely elected Parliament, in other words, this House.
Medium-term financial planning, the flexibility clause and the own resources are the three elements which we need to discuss with the Council, not the money. We have talked about this over the last few hours. I would like to make it very clear once again that Mr Lamassoure and the chairs of the groups have made a great effort to enable us to take what is, in my opinion, a relatively consistent line. However, we must not now give up this line. We must make it clear to the Council that these three elements concern our rights and not additional spending. Any Parliament which allows its rights to be curtailed by a government of any kind should cease to function.
Therefore, my group has unanimously decided that either we will agree on these demands, which are nothing more than an attempt to reinforce Parliament's rights, or there will be no budget. If there is no budget, there will be no ITER project, no nuclear fusion reactor. There will be no Galileo project and there will be no European External Action Service.
The Heads of Government have the choice. They can either recognise the rights of Parliament and its projects or they can humiliate Parliament, in which case there will be no budget. That is the unanimous line taken by my group.
(Applause)
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I wonder whether the House would agree that, constitutionally speaking, there is another interpretation of the whole idea of separation of powers and checks and balances? In the international arena and on the European political scene, we cannot simply transfer the national model of separation of powers and checks and balances.
The way I see it - and I wonder whether colleagues would agree with me - is that, in a system of separation of powers and checks and balances, the Council actually represents nation states, and whatever remains after the Lisbon Treaty of the sovereignty and independence of nation states. It acts on behalf of nations, whose governments are elected.
In European democracies, governments are elected via a democratic, electoral system. On behalf of their nations and their peoples, they exercise a check and counterbalance the power of Parliament. Would the House not agree that there is another interpretation of checks and balances?
Mr President, there are many interpretations, Mrs Morvai. That much is completely obvious. It may be that your interpretation of the Treaty on the Functioning of the EU is different from mine. However, this is not about the interpretation, but about the application of the treaty and this includes a clear budgetary procedure. Incidentally, you are, as far as I know, a member of the Hungarian Jobbik party, or if not, then a member of another party. Please explain to the voters in your country that if we adopt the EU budget, then it will actually be possible to pay out the cohesion funds within the European Union in the long term. If there were no budget, then the funding could not be made available.
on behalf of the ALDE Group. - Mr President, in December 2005, there was a Prime Minister who sat here in the House. I think one thing we all learned is that we really need to see a seriously reformed budget for the future. Let us all together - the Commission, the Council, Member States and the European Parliament - work out how, in the next few years, we can build a consensus for a changed and reformed Europe in which the budget is a rational part of the future and not an unfortunate piece of horse-trading.
Well, that Prime Minister was Tony Blair, the man who made the last deal on the financial perspectives. Here we are now five years later. What Mr Blair said is the essential thing that Parliament wants to achieve: the engagement of the EU institutions and all involved parties to reinvent the financing of the Union and to base this financing on rational grounds and not on a horse-trading competition, which is the case today.
On the figures, let us be very clear. It is no secret that Parliament could be ready to accept the Council figures, of course, within a broader deal. But we need also to agree on a second element, colleagues, which is flexibility. Let us be very clear on this. That flexibility is not a concession from the Council side; flexibility is necessary, indispensable, otherwise we cannot finance a number of important issues. What is more is that flexibility is an 'acquis'. It forms part of the interinstitutional agreement that we have already. In fact, the Council has broken its word by refusing this now in this budget. Finally, and this is the most important thing, we must agree on the future financing of the Union.
Therefore, the issue of own resources must be reopened; no doubt about it. Let me be clear that own resources is not a question of changing the treaties. Own resources is also not a question of new competences. It is a question of applying the existing treaties and it is a question of financing existing competences, because the Union was always meant to have its own revenue. Mrs Merkel, Mr Sarkozy and Mr Cameron do not know this, but the Union was founded with its own revenue. That was the basis of the financing of the Union by the founding fathers.
However, we all know that with time and a contribution from a certain Iron Lady, the Union lost the link to its own resources, so instead we now have absurd discussions about who benefits more and who benefits less from the Union. Not seeking the EU interest but only focusing on the net payment position of every single Member State is what the budget is today in the European Union.
That is called business for the moment in the budget issues of the Union. This way of acting is killing the Union - it is destroying the spirit of unity in the Union and it is destroying the solidarity in the Union. I repeat we can only require genuine own resources which can also lead to what a number of countries want, which is to have less national contributions. If we do not change the system, governments and not citizens will stay in charge. If, on the contrary, we go in the direction of own resources, not governments, but citizens will be in charge. In short, you could say that own resources for Europe colleagues means more European democracy; it is the basis for a modern European democracy.
So I have one request to you Mr Barroso. My request is very simple. Whatever the format is - a convention, a conference, an IGC with or without national parliaments - do not listen to the voices of the past. Go for the future, use your right of initiative and put a formal proposal on the table as fast as possible. The pro-European majority in this House is fully behind you and behind that initiative.
Mr President, Presidents, I believe that if we listen carefully to what everyone is saying, we are at a turning point in the history of the European Union. The problem with the budget today, as everyone has said in his or her own way, is a problem to do with the idea of the development of the European idea. It is not just a budget. What is more, there is something amiss in the idea of the European Union, and it is always apparent in public debates.
We are witnessing the renationalisation - the completely absurd renationalisation - of European activities. Why? Because - and we are all saying it - you want the European Union to successfully resolve problems that you are no longer able to resolve at national level but, at the same time, you want to give the resources for the task not to the European Parliament, but to the European Union.
That is why we say that we are not defending Parliament's rights, but only the rights of the European Union and the need for the European Union. That is why whereas, today, we are agreeing on three points, we actually need to agree on one thing, here, together: whether to take it or leave it. Moreover, even if it takes two, three or four months - and it will be tough for everyone - we shall approve the European budget only if there is an agreement on the points we are raising.
Let us not be afraid, then, if it takes a long time and if, as may happen, we do not vote on the budget in December, or even in January or February. If we launch this debate but stop halfway through, we will lose out for the next four years.
I therefore call on everyone to be responsible with regard to own resources, and Mr Verhofstadt has explained this. It is, after all, quite simple, and that is why Mr Lamassoure's idea of an agreement is interesting, because debates must be held in the European public arena with the national parliaments, with government representatives and with Commissioners. Own resources represent an opportunity to reduce - I shall say it three times - to reduce - that time, it was for the benefit of all the conservatives - to reduce national contributions and, at the same time, to strengthen the European budget. After all, it is not complicated!
Therefore, if we can get that message across in the European area, the people of Europe will agree with us. I repeat: we need to reduce national contributions and strengthen the European budget. Yes, there will be European taxes, indeed there will, but the austerity measures you are currently introducing at national level will be disastrous for you anyway, because we have known for years that austerity kills economic momentum and ultimately achieves nothing. I therefore beg you: let us not cripple Europe, because the governments are already crippling their own economies at home.
My final comment concerns Ireland. Ireland symbolises the failure of neoliberalism; it symbolises the failure of deregulation. For years, with Mr Griffith, you have been driving us mad with your 'deregulate, deregulate, reduce corporation tax'. Well, have you got it yet? This is an economic disaster, and now what is the Irish Government doing? It is crying 'Mummy, mummy, Europe, help us!'
(The President cut off the speaker)
on behalf of the ECR Group. - Mr President, I would like to reassure Mr Cohn-Bendit that we understand what it takes not to have a budget. Contrary to what many people may think, the ECR Group would be delighted to see an agreement between the two arms of the budgetary authority. We feel that it is a shame not to have a budget after all these arduous conciliation talks, because the 500 million taxpayers in Europe do not understand why these two distinguished arms of the budgetary authority cannot reach an agreement in the Lisbon Treaty's very first year of application.
I think the responsibility lies with both sides. Parliament does not have to force governments to enter into political commitments that they are unfortunately unable or - for whatever reason - unwilling to make at this point in the midst of a crisis. Nor does Parliament have to enforce these commitments over a longer period of time.
On the other hand, I can also say that the Council has its fair share of responsibility, because a week ago, when we were negotiating in the conciliation, not a single ambassador bothered to make any statement explaining the views of his or her own government. Therefore, it was a kind of dialogue between two sides which were not even stating their own proposals.
The Commission is preparing a new draft based on the 2.91% growth figure. At this point, I should like to acknowledge and express my appreciation for the tremendous work Commissioner Lewandowski is doing in that respect. We can reach a compromise if we can agree to use flexibility - which is not a good use of terminology, by the way, because we should be using 'reserve' - as part of the interinstitutional agreement for the remaining three years to finance ITER and a few other key projects.
At the same time, Parliament could decide not to force any political declaration on the Council which is unacceptable to several key governments at this time. That is how we can reach a compromise. I think Mr Wathelet is working very hard on this. I can only encourage you to pursue this, Mr Wathelet, because it will be an even bigger shame if we cannot reach an agreement before the end of this year.
(Blue card question to Mr Cohn-Bendit under Rule 149(8)). Mr President, it is indeed and I think you failed to catch my eye. I have a comment and a question to Mr Cohn-Bendit, lest you think that Irish ears are not listening to you.
Would you accept that your comments in relation to corporation tax will harm, rather than help, this situation? Rather than your disparaging remarks about the Irish looking for help, do you not accept that by helping Ireland, is the European Union helping herself? I say that as an Irish mammy because I think you used that comment. Let us be very adult in this House about what we say about other nation states, with respect.
(Replying to a blue card question under Rule 149(8))
Mr President, Europe is a political body. We have nation states with their own policies and we discuss policies. I will continue to say that one of the reasons for the catastrophe in Ireland was the wrong economic policies. Greens also participated in this to make it wrong. I know that. I can say it clearly. I am not blind, and I will continue to say that it was the wrong policy. If you pursue a wrong policy and it leads to a catastrophe, it is fair to say that it was the wrong policy. If it had been the right policy, you would not be in this catastrophe.
The others who are responsible are the European banks. They played casino, but if you lose money as a normal human being in a casino, you have lost money. Now the banks are saying that they want their money back too, and we are in a complicated situation because we want to help the Irish people, but we have to say that it is because of the system that we are criticising that we are now where we are in Ireland.
Mr President, ladies and gentlemen, the supporters of the Treaty of Lisbon have emphasised the fact that it does away with the democratic deficit in the EU. In reality, the first year has shown that the European Parliament has had to fight with the Council and the Commission simply to achieve parliamentary codecision and democratic control.
The codecision of Parliament on all budgetary questions is a democratic minimum standard. I repeat: it is a minimum standard. This Parliament was elected to bring the European ideal to life and to act as a counterbalance to national egotism. It is our duty not to compromise which it comes to the involvement of the European Parliament in the negotiations concerning the financial framework for the 2013 to 2020 budgets.
New tasks cannot be financed by budget reallocations, or at least only to a very limited extent. When faced by the tight budgets in the Member States, it is completely incomprehensible that the Council is refusing to discuss the own resources with Parliament.
The European budget must be a concrete representation of the solidarity of the Member States. Otherwise, we will move away from the fundamental idea of European integration and lose the respect of the citizens of Europe. The net contributors seem to have forgotten this. While their companies are making profits on the European internal market, Germany and other countries are being thoroughly miserly when it comes to overcoming the joint challenges faced by Europe. Solidarity has been redefined and one Member State will only help the others when this is to its own advantage.
The German banks are so deeply enmeshed in the crisis in the Irish financial sector that the lifeline is just as important for the rescuers as it is for those being rescued. In recent years, my group has rejected the EU budget. We believe that its priorities are wrong and that too little attention has been paid to overcoming the decline in environmental and social prosperity. This has deepened the social divide within the EU and within the Member States.
It is totally unacceptable for major projects such as ITER to be financed at the expense of projects which provide direct funding for students, the unemployed, rural areas and local communities. To summarise, it is high time, and I admit this is a somewhat simplistic way of putting it, for us to think more closely about the people of Europe in European terms and not in egotistic national terms.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Mr President, I have a question for Mr Bisky. Companies make profits when they manufacture products or provide services which are bought by citizens. Is your alternative to this that companies should make losses and manufacture products which no one needs?
(DE) Mr President, I understand your economic questions, Mr Rübig, and they are very profound in economic terms, which I respect. However, I believe that this is about the relationship between the budget and the European Parliament and its rights. That is a different subject. It has to do with products, but in a quite different sense.
on behalf of the EFD Group. - Mr President, let us be honest. Negotiations on next year's budget collapsed due to this Parliament's ambition to acquire more power over the financing of the European Union, even though those powers are not provided for in the Lisbon Treaty. Such a demand - which translates into the proposal for a European tax - is, and has always been, unacceptable to us.
There have been threats to block funding to the Member States which refuse to agree to Parliament's demands. Believe me, this would be the best news we could give to British and all European taxpayers - those who eventually fund both national contributions and a European tax. The auditors have refused to clear 92% of the European Union's expenditure for 2009, and they estimate that at least GBP 6 billion should not have been paid out - a similar amount to that of last year, which has not yet been recovered. Blocking funding for those who used EU money irregularly would give the European Union enough resources to cover the noble causes that it claims it wants to support. At the same time, it would also give the European bureaucracy a certain degree of credibility. But this, I fear, will never happen.
(DE) Mr President, ladies and gentlemen, three equal partners are sitting around the negotiating table for the 2011 budget: the Council, the Commission and Parliament. The European Parliament has agreed to the budget increase of 2.9% proposed by the Council, but only in combination with a political package. In the context of the Treaty of Lisbon, this is a highly justified demand. With regard to the extent of the increase, I think it is important to make it clear that we are still working with an EU budget volume which goes back to the time when there were 15 Member States and, therefore, it is geared to a Union of this size. However, there are now 27 states in the Union with a range of new tasks to be taken into account.
In the light of the economic crisis, it seems incomprehensible that we are increasing the EU budget. However, we have to take into consideration the fact that almost 95% of the money is returned to the citizens of Europe in the form of direct aid, for example, via the European Globalisation Adjustment Fund. It must ultimately be clear to everyone that the current budgetary situation in some of the Member States is self-imposed. The fact is that without a 2011 budget, the three financial supervisory bodies cannot be funded. Given the current drama in Ireland, it would have been good if these organisations could have begun work yesterday.
Mr President, I should like to begin by saying that no one can take pleasure in this lack of conciliation on 15 November. It is true that we would have preferred to have had an entirely different debate today, with the end of a conciliation procedure that might have culminated in an agreement and in the possibility of this budget being passed in the European Parliament also.
It is true that we were certainly all disappointed that this conciliation procedure was not a success. At the same time, however, I have heard both within the Commission, which has acted as a facilitator, which has truly played its role of facilitator all throughout the procedure, and especially within Parliament, a desire and a reminder of this strong desire to succeed and to seek success rather than failure. I have also heard it within the Council.
It is therefore true that the Belgian Presidency, immediately after the failure - we must clearly regard it as such - of 15 November, sought to resume immediate contact and to press ahead in a bid to ensure that this first budgetary procedure based on the Treaty of Lisbon is a success rather than a failure. However, I would remind you that every single one of us will always be able to find reasons not to succeed, and that is how the conciliation process broke down. Parliament will always be able to find proposals that the Council has made that it does not agree with, and the Council will always be able to find certain proposals that Parliament has made that are unsatisfactory.
There will always be a way not to succeed. However, I have heard both institutions express a desire to succeed. It is important now that we all assume our responsibilities and successfully conclude this agreement rather than remain stuck in this rut.
Once again, what message would we send if we failed to conclude this conciliation with an agreement? What image would the European Union project convey to the outside world, in this particularly unstable and difficult economic context, if it were unable, at this difficult time, to stick together, as it were, and make the necessary compromises between institutions in order to conclude a budget, in order to successfully conclude an agreement between our various institutions?
Let us make no mistake: aside from image, aside from an initial failure linked to this budgetary procedure based on the Treaty of Lisbon, there would also be very real consequences - and they would affect the people of Europe in particular. Some of these consequences have already been mentioned, because a provisional twelfths budget means a 'zero growth' budget, not to mention inflation. There is also a European External Action Service that could be in difficulty; financial supervision bodies that could be placed in a difficult situation; cohesion policies - I would remind you that the proposed budget provided for a 14% increase in payment appropriations - and, hence, cohesion policy funds that might not be released; yet more problems linked to the 2020 strategy; and political priorities that Parliament holds dear and which had been integrated into this 2011 draft budget, mainly under heading 1a, such as mobility, young people and education - policies that may well not be implemented either.
Therefore, aside from the negative image that the lack of an agreement could convey, it would also have very tangible, very real, very specific consequences that would certainly not help to improve the European Union's image in the eyes of the citizens themselves. It follows that, if we want to reverse this trend, if we want to remain credible, if we want to assume this share of the responsibility, we must take advantage of these last few weeks in order to reach an agreement and emerge from this spiral of conflict.
Let us be clear: to do so, we need to bear in mind three things. Firstly, there is the 2011 budget as such, with its figures, a budget on which - and I have heard it said by a number of group chairs here - an agreement could be reached with regard to the 2.91% increase in payment appropriations. We could reach an agreement on the figures as such, on the 2011 budget, on what is, in fact, on the agenda today. I should like to reiterate that we know that this entails a number of concessions for the European Parliament. We know that, when it comes to the 2011 budget, Parliament has made a number of concessions with regard to its initial demands.
The second topic that almost all of you have mentioned is the multiannual financial framework for the financing of ITER, which relates to the issue of flexibility. Once again, the Belgian Presidency, in seeking to support this principle of agreement, immediately put the flexibility-related proposals back on the table. This is the context in which we are working at the moment. I would remind you, however, that we will need to be unanimous if we are to take the flexibility issue further, that this must be understood in a number of areas, and, in particular, that it must preserve the neutrality of the budget during the period in which the multiannual financial framework is in force.
We will also need to take advantage of any opportunities for redeployment and transfer before referring to this flexibility idea. However, we can make progress. If everyone makes the necessary efforts, I believe we can make progress on this flexibility idea, on this task, and on this objective of financing ITER in 2012-2013, alongside the issue of the 2011 budget in the strictest sense.
There remains a third topic that you have also mentioned: political declarations. On this point, I must say that the Council cannot say any more than what was said on Monday in conciliation, although I know that Parliament was unable to agree with that at the time. I know that the commitments that were mentioned seemed too weak to Parliament but, once again, we will have an opportunity again to raise these issues and to debate them between us. We shall have to hold these debates because Articles 311, 312 and 324 of the treaty mention a number of consultations that must take place between our various institutions, and we shall ensure that they do take place because they are provided for in the treaty.
The declaration referred to Articles 312 and 324, pursuant to which we shall have to hold these debates in the future between our various institutions. Once again, however, we will hear a whole host of reasons for not wanting an agreement.
Nevertheless, I have perceived a will to succeed among the Members of the Council and within Parliament. Do we really want to act as scaremongers by telling each other that we prefer not to have a budget, not to implement the policies that are provided for in the 2011 budget and not to make a success of the first budget based on the Treaty of Lisbon, or, in fact, do we want to embark on a positive course of action whereby we obtain, one by one, a number of agreements to enable the European Union to move forward and to allow for the implementation, via the 2011 budget, of a number of policies that we have decided to promote? I hope that it really is with this aim in mind that we take advantage of the next few weeks to ensure that this first procedure under the Treaty of Lisbon is a success rather than a failure.
Mr President, ladies and gentlemen, by fully exercising their right of initiative, the Members of the Commission have just decided in a meeting held here in Strasbourg that the Commission will be presenting a new draft budget in the next few days, on 1 December at the latest. We hope that Parliament and the Council will approve it in the coming fortnight.
This draft will take up all the points that we agreed upon before the conciliation that ended last week. In fact, we were very close to an agreement, and I wish to thank everyone who has worked in this spirit, a true European spirit of compromise. It is a shame that in the end, an agreement has not been possible. However, I am keen to underline the role of Commissioner Lewandowski, who has contributed all his energy and expertise, the role of many people in this House, but also the very constructive role of the Belgian Presidency, which I thank for having done and which is continuing to do everything possible to reach an agreement. I believe that the draft that we are going to present deserves your support and that of the Council, and that it will enable us to come up with a budget before the end of this year, so that the Union may have a budget by 1 January 2011. Furthermore, I believe that it would be very difficult to explain to Europe's citizens that in a crisis such as the one we are currently going through in Europe, we are unable to reach an agreement on the budget, which really is a symbol of Europe's ability to respond to challenges, challenges such as the one that Ireland or the European economy is having to face up to at the moment.
Our proposal will take full account of the proposal made by Parliament to increase the commitments under the headings 'Competitiveness for growth and employment' and 'External relations', through the use of the flexibility instrument. It will fix the level of payments with an increase of 2.91%. I am convinced that this proposal will enable us to strike a balance that can be supported.
It goes without saying that this agreement must be clear on matters relating to 'future financing'. We must show that all the parties involved clearly understand the implications of the treaty and that close cooperation between the institutions at the highest political level is a natural consequence of our mutual commitment to adopt the best financial framework for the future. The Commission will take all the initiatives required for an ongoing and fruitful dialogue at all levels, including amongst the Presidents of the institutions, in order to draw up a common plan that will allow for the necessary decisions to be taken. May I remind you of President Buzek's important speech to the European Council on 27 October, which served to underline the enhanced role of the European Parliament, including in budgetary matters, that is laid down in the Treaty of Lisbon, a role that I have also had the opportunity to draw attention to, by supporting your President's speech before the 27 Heads of State or Government.
I would like to be very clear on the Commission's position regarding a number of key points.
First of all, as emerged from the recent review of the budget, we will use our right of initiative to present formal proposals on own resources before the end of June. Clearly, pursuant to the treaty, the European Parliament will have to be consulted on these proposals, which is in line with the expectations arising from the interinstitutional agreement concluded in 2006.
Secondly, we will argue the need to take full account of the changes envisaged by the Treaty of Lisbon when we present proposals, both for future budgets and for the multiannual financial framework as a whole. The budget must reflect the Union's revised priorities arising from the treaty.
I must also make it clear that, as the review of the budget has shown, the flexibility in our budgets means that the resources that we have are concentrated on the Union's political objectives. Therefore, flexibility must be clearly maintained to allow for adoption by a qualified majority of revisions of less than 0.03% of gross national income.
To this end, I sincerely hope that we will receive positive news very shortly from the Council, so that we have the right political conditions to ensure the success of the 2011 budget adoption procedure.
The recent review of the Union's budget, as presented by the Commission, has clearly shown the importance we give to optimising the added value of EU expenditure. We cannot waste the opportunity that we are being given to ensure that the Union's budget really makes a difference by promoting our ambitions and implementing the objectives of the treaty. The Commission will draft a methodology aimed at demonstrating the added value of the budget, and we are also prepared to set about quantifying the costs of a 'non-Europe'. We must state very clearly that the advantages of Union membership cannot just come down to numbers and figures. While we are focusing on the costs of the budget, we must also focus more closely on those who really benefit from the Union's policies and not only on the annual budgetary costs.
Ladies and gentlemen, these are clear commitments that I am making before you today, on behalf of the Commission. I will confirm them in writing to the Presidents of Parliament and of the Council. If it helps to obtain this agreement, we are also prepared to reiterate them in the form of declarations to be annexed to an agreement between the Council and Parliament.
Mr President, ladies and gentlemen, I know that many people, on all sides, have felt during this debate that the next multiannual financial framework will be a crucial test for Europe, and I share their point of view. It will be a test of our ability to bring about real change for millions of Europeans, to use this powerful tool to stimulate our ambition for a Europe focused on growth and sustainable jobs for the future, a strong Europe on the international stage, and a Europe based on the values to which we subscribe.
It will also be a test of our ability to draft an intelligent budget, focused on the areas in which resources can best be deployed and culminating in tangible results, and not on a misdirected budget, because preference was given to political compromise rather than to the quality and efficiency of our spending.
However, as the last few weeks have shown, it may be, above all, a test of our system of governance, of our ability not only to present sound arguments but also to recognise that the strength of our Union and of the Treaty of Lisbon lies in finding the best solutions to achieve our shared objectives. The proposals that the Commission will be presenting next June require major efforts to achieve the necessary consensus. The Commission will be open to any ideas on how to structure the debate around our proposals on the solid foundations of the Treaty of Lisbon.
Ladies and gentlemen, the issues at stake in the discussions currently being held are huge. They deserve our full attention. I am convinced that all the parties will be determined to reach an agreement. We have the broad outline of a solution based on the possibilities being offered in the current conditions which, I would stress, are very, very sensitive conditions that require all of us - Parliament, Council and the Commission - to be more responsible than we already are.
We must not forget that we are discussing the budget and not a secondary issue. We are discussing one of the main tools that the Union has at its disposal. This tool, far from being a luxury that we can do without during difficult periods, is absolutely essential if we wish to restore growth in Europe, create employment and generate prosperity.
The European budget is different from national budgets. I would emphasise this point because people are sometimes very quick to make comparisons. For a start, the European budget has no deficit: it is always balanced. It is different from the Member States' budgets as it is primarily an investment budget that contributes to growth, and we know how much we need this investment right now.
This tool is therefore too important to be jeopardised. Europe needs the European Union to have a budget. It is not a budget for Brussels, but a budget for the European citizens. It is a budget for unemployed people who are currently looking for a new job. It is a budget for the regions of Europe. It is a budget for innovation in Europe. We must therefore make it clear that it is not a budget for bureaucracy and bureaucrats. It is a budget for the people of Europe.
We must prevent the disruption that further disputes would cause and any uncertainties linked to provisional twelfths. They are not simply uncertainties; they are real losses for real citizens. If provisional twelfths alone were applied, our citizens would not understand how issues, even very important ones, could hinder a budget that has a direct impact on the livelihoods and prospects of citizens throughout the Union.
This is why I am confident that, with an additional commitment - and I appeal to the European spirit, especially of those who failed to show it last time - it will be possible to have a 2011 budget and to lay the foundations for a truly serious discussion on the prospects for financing the European Union in the future.
(DE) Mr President, the Conference of Presidents is meeting at 17:00 at your invitation. I would not have spoken again at this point if Mr Wathelet had not made these remarks. In the light of the fact that the Conference of Presidents will be discussing and deciding on the next step for Parliament at 17.00, I would be grateful if we could have Mr Wathelet's speech. I must say that what has been said represents a step backwards. It is less than what we have so far heard from the Council. If that is the Council's line, then I must say to you, Mr Wathelet, and this is not an accusation directed at the Belgian Presidency, that we have tough, confrontational times ahead of us. I would like to thank you, Mr Barroso. Your remarks have shown that the two community institutions, Parliament and the Commission, are working along exactly the same lines.
Colleagues, if we go smoothly through our discussion, then at the end of the discussion before 17:00, we can give the floor, together with our order, to President-in-Office Wathelet and he can explain everything. Let us be patient. This is a very important discussion.
(ES) Mr President, Mr Wathelet, Mr Barroso, Commissioner Lewandowski, ladies and gentlemen, my political group wants a normal budget for 2011. My colleague, Mrs Skrzydlewska, and fellow Member, Mrs Trüpel, have worked extremely hard to put forward a viable plan that has the agreement of all the political groups and is consistent with the need for austerity being asked for by the Member States.
The Members of the European Parliament do not come from Mars. We are German, British, Swedish, Hungarian and Spanish, and we are aware of and are experiencing the effects of the extremely serious economic and financial crisis in our own countries. Nevertheless, we feel that a strong and well-financed European budget is a valuable and essential tool for restarting the EU economy.
Blocking, reducing or watering down the European budget is paradoxically contrary to the interests of the 27 Member States and 500 million Europeans. If we do not have flexibility for the next three years, we will not implement the post-Lisbon policies. Without a political agreement between Parliament and the Council on own resources or cooperation on the next multiannual financial framework, there will be no political or financial stability. It is not simply a question of rights, but a question of common interest. The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Greens/European Free Alliance are entitled to come to this House as political opponents, but no one knows whom they are opposing. This does not, however, benefit anyone, nor does it benefit the 'cohesion countries'.
Although there is many a political leader currently interested in the 2011 budget, I would like to remind you that I have 14 years of political experience of budgetary conciliation. Nothing that has ever been achieved in terms of budgets over all those years has been achieved through confrontation. We have always achieved things through cooperation. Posturing, whether in this House or in the Justus Lipsius building, where it also happens, is of no practical use whatsoever.
(IT) Mr President, ladies and gentlemen, I believe that the European Parliament is being called upon to confirm its approach, an approach of responsibility, vision and unity.
As far as responsibility is concerned, we wish to give Europe a dignified budget. European citizens, young people, enterprises, farmers, municipalities and regions, workers and the unemployed need a budget with a moderate, sustainable and realistic increase.
If we do not yet have this budget, it is not the fault of a spendthrift Parliament, which forgets we are living through times of crisis. Instead, it is the fault of some selfish, falsely moralistic national governments, as quick to jump on their soapboxes as they are unwilling, as in the case of Great Britain, to relinquish their claim to nearly 30 years of unfair privileges. If three governments are selfish and bad, the other 24 cannot be subject to their will but must react, Mr President, Mr Wathelet. They must show what they are made of!
We hold the future of our citizens very dear when it comes to our vision for the future. The Treaty of Lisbon and the EU 2020 strategy set us new tasks, new duties, new ambitions to build a better tomorrow. How will we achieve these tasks? How will we put our shared ambitions into practice? What money can we use to enter into another imbroglio, like the Lisbon Strategy, which was never achieved but certainly not for want of trying by the European Parliament?
Lastly, when we speak of unity, we mean unity between MEPs and unity with the Commission. President Barroso's speech this evening was good. We do not need soothing, we need to flex our muscle with reason but with determination We have unity on this matter and this is a valuable asset, an extraordinary strength that represents 500 million citizens.
(DA) Mr President, I would like to say to both Mr Wathelet and Mr Barroso that I most definitely agree that there should be an agreement. Of course we must have one. That is Parliament's opinion, too, and it is also why we were so willing to accept the compromise that the Council came up with, because the Council is not in agreement over how big the budget should be either. We accepted the 2.91% increase in payment appropriations. In return, we have to demand that we have the prospect of getting a proper budget in future years. It is a question of flexibility. It is also a question of engaging in a dialogue regarding the budget for future years.
This issue of flexibility is a very tangible one. With the aid of flexibility, we have been able to fulfil new requests. We would not have been able to get energy projects off the ground as part of the recovery plan - for example, by linking electricity networks from the Baltic countries with those from the Nordic countries, or linking the gas network in Bulgaria with those of Western Europe, so that Russia is no longer able to cut off our heating - if we had not found the money for this in the agricultural budget. We need to have this sort of possibility of moving resources around in the EU budget. We must, therefore, have flexibility.
It is also important for there to be constructive dialogue between the Council, the Commission and Parliament, including with the national parliaments, concerning the EU's budget after 2013. The European Parliament must not be placed in a situation where we can only say 'yes' or 'no' to the medium-term financial perspectives. There is a risk that we will say 'no'; there is a risk that it will go the same way as it did with the SWIFT agreement.
The EU's own resources are to be reformed again. It is not a question of creating an EU tax burden; it is about creating a transparent and comprehensible system, without special rules and without rebates, so that we have a system that citizens can understand. We need a debate now, and I am therefore pleased that the Commission has promised to take the initiative and come up with a proposal before next summer.
(DE) Mr President, ladies and gentlemen, I would also like to emphasise once again that for this House, this self-assured European Parliament, the important issue is to honour the Treaty of Lisbon. This is not about going beyond the terms of the treaty, as Mr Barroso has already so rightly said, but it is about keeping to the spirit of the Treaty of Lisbon with regard to the additional powers for Parliament, ensuring that the Council does not turn back the clock and adhering to the arrangement on how we work together and how we come to an agreement between Parliament and the Council. This was laid down in 2006 in the interinstitutional agreement. All we want is for this to be confirmed again. Thank you very much, Mr Barroso, you have rightly highlighted this issue once more.
Mr Wathelet has now attempted to persuade the House not to make such rapid progress towards a genuinely pro-European future, but instead to hold back. If we do that, we will already be admitting defeat. As Mr Schulz has said, this is, in fact, about a political dispute. How will we handle the increased powers of the European Parliament and the Member States which are behaving in a more and more eurosceptic way? If we want the European Union and its citizens to have a powerful future, including at a global level, Parliament and the Council must reach a pro-European consensus. Therefore, we must not give in at too early a stage. Instead, we must fight for European added value, because this is in the interests of both the national governments and our citizens.
(CS) Mr President, as Mr Schulz said, this is not just a debate about the budget, but it is also a debate about the future form of the European Union, and that is a fact. It can clearly be heard here that beneath the budget debate, among other things, there is a hidden debate on how best to push through the European Union's own financial resources, and therefore greater autonomy, and how to actually move the European Union further along the path to federalism.
In my opinion, of course, this is something quite unacceptable, which cannot and must not happen. Moreover, I have to say that it is now tiresome to hear the persistently unfriendly tone towards the Council here, and that it is childish to listen to the various ultimatums and threats. If the European Parliament takes this path, and if the confrontational tone we have heard from a number of Members continues, only one thing will happen: the European Parliament will be the loser, both with the media and with the public.
(PT) Mr President, ladies and gentlemen, tomorrow, millions of Portuguese workers are going to go on strike. They are going to go on strike with a very simple message: it is not those who work, it is not pensioners, it is not young people, and it is not the unemployed who should pay for a crisis for which they were not responsible. The current deadlock over the European budget cannot be understood without analysing its context, which is one of social tragedy and austerity policies that are being imposed on our countries. Austerity policies are not just unfair: they are a colossal economic mistake which promise to drag the European Union back into recession, which promise a future of unemployment, and which, above all, promise to accentuate the divergence between the countries in surplus and those in deficit.
In this context, we must be very clear about this debate on the budget. We do not believe that there can be a currency without a substantial budget behind it and - let us be realistic - the 2011 budget under discussion is not just modest: it is a mediocre budget; it is a budget that does not respond to the crisis but is part of the crisis. That is exactly why it is important it is not repeated in 2012, in 2013 or after 2014.
This is the issue that we are discussing; the issue of the future: do we want a Europe controlled by governments or a Europe that continues to be a Trojan horse for the interests of the financial system? In fact, the European left is interested in discussing own resources. We do not want new taxes on the European public, but we definitely do want to discuss how to make financial capital pay what it has not been paying: pay what it owes. That is the message that the public - the workers and the unemployed - are demanding from this House and from the European Union. Either we want a European project that has so little ambition to fly that it barely makes it off the ground, or we make it clear that we will not be content with the scenario being put to us by the United Kingdom and a group of governments, which is 'do more with less money, because that is the Europe that we are offering you'.
(FI) Mr President, we really have an excellent situation now. The European Union is in crisis; all its institutions are in crisis. That is the situation we sought, and that is the truth. Now there is an opportunity to grow.
Centralised power and monetary policy did not work in the Soviet Union and they will not work in the West either. There is no single currency; there is only taxpayers' money in different parts of Europe. While national budgets are being cut at the same time - in Finland they could not even find EUR 1 million for a hospital for rheumatic diseases - my voters at least - and there were 130 000 of them - do not want me to be the EU's representative in Finland, but the Finnish taxpayer's representative in the EU, and that is what I intend to be.
Nothing comes of a centralised policy. First Greece fell, now Ireland is falling, and behind them are Portugal and Spain. The exercise will soon be over.
(NL) Mr President, how pleased I am with the position of the UK and Dutch governments, in particular, so far! Using excellent arguments, they have managed to prevent the increase in the EU budget for 2011 and have refused to agree to the introduction of own resources, for which, read European taxes. Well done, I say. At the same time, I do have to say that I regret that the European Parliament is not willing to learn anything from the lesson that Member States are teaching it. The Euro clique, removed from reality as they are, thought they were just going to get a little bit more money for their own hobbies. They have now completely lost touch with what is going on in the minds of their own citizens. They keep asking for more and more, while Parliament and the Commission should just be marking time or even cutting their spending. Not a bit of it. The Netherlands and the other Member States have extremely good reasons for rejecting the increase in the EU budget and the introduction of European taxes. We are doing this for democratic reasons and find it entirely inappropriate that some in this House, such as the Group of the European People's Party (Christian Democrats), seem to think that the Netherlands ought to be punished for that. As a founding member of the EU, the Netherlands has almost always been the largest net contributor to the EU budget. We are talking about Dutch taxpayers' money. Is Mr Daul now going to call for sanctions against other Member States? Is this the end of the EU? One might almost wish it were, considering how the interests of our citizens are being bargained away. That is really sad, Mr President, but it is we who are then going to be subject to accusations of being populist. If populism means that we are listening closely to what people are saying, that we are representing them and offering really watertight arguments about extracting ourselves from the economic crisis, which the EU has also forced upon us, then I shall be happy to wear that title with pride. Obviously, we will continue to oppose the increase in the 2011 budget and European taxes. By the way, Mr Schulz, before you start, I am not blond.
(HU) Mr President, ladies and gentlemen, is this debate about money and power? No, it is not. The engine of European development is spluttering. The revenue side of the budget has been waiting for a reform for years. The Treaty of Lisbon said that income had to be provided from our own resources. So why not? Why can we not deliberate on this? For years, experts have been saying that the European budget is inflexible, that this is what renders the European Union a lame duck. So why do we not create a flexible budget?
We cannot respond to the challenges of a rapidly changing world while hogtied - hogtied by a seven-year budget - but, at the same time, we should not disregard those basic European principles which state that differences of opinion must be resolved in an open debate and through compromise. It is unacceptable that there are states which are not even willing to engage in a debate. This means the end of the European spirit. We continue to be open to discussion, and the responsibility lies with those that are reluctant to engage.
Some say that political issues must not be linked to budgetary ones. Quite the contrary! The history of the entire European Union has been about this. Please research for yourselves! Here, we represent the people, and cannot look them in the eyes while presenting them with magnificent feints again and again: the 2020 programme, the Lisbon Programme, and we have no means to implement them. It cannot go on like this any longer! It is not the Council arguing with Parliament. It is those who are unable to comprehend the spirit of the times who are arguing with those wishing to have a functioning Europe.
Mr President, first, let me say thanks to the Belgian Presidency because it is really trying, but they need to do a little bit more. The European Parliament has shown a lot of goodwill in accepting the figures for 2011 because we understand the economic situation in the Member States.
Regarding commitments, it is even, in real terms, a reduction of the budget. We have also offered solutions to a number of practical things like ITER institutions, like the financial supervisory authorities and the External Action Service; we have been constructive. But we do not accept that the economic crisis will be here for ever and that the crisis should set the limits for the future of Europe. We do not accept that single-minded austerity is the way out. We do not accept that the crisis requires less Europe or an anti-European agenda. More concretely, we have criticised the lack of flexibility in the European Union budget for years, and the Commission agrees with us. So how can the solution to the budget problems suddenly be to restrict flexibility?
How can the future of Europe be to cut funding of mutually agreed priority programmes and not fund new ones - ITER is not the only priority - or even the most important ones. Without reasonable flexibility, we risk building up a mountain of problems for 2012 and 2013. Let us try to avoid that.
How can it be a problem to involve the European Parliament in a constructive dialogue on the future financial framework and the next long-term budget? I do not understand. Let us try again to find an agreement, but we must find a solution to flexibility that is not less ambitious than what we already have in the interinstitutional agreement. We must find an open and constructive procedure on the next financial framework. That is our red line. Please, Council, try again.
(SV) Mr President, it is easy to agree with much of what my fellow Members have said. For me and many others, this has actually been a question of a genuine concern about the future, a concern about how we are to get through the years ahead and the coming decade. It is important to remember that we have jointly succeeded in agreeing on a quite - or rather very - ambitious 2020 strategy for Europe - a strategy that is to take Europe forwards. However, it is naive to believe that such a strategy will finance itself or implement itself. It is surely also a given that this strategy and its successes will not merely be a question of money. Unfortunately, however, this will also come into play to a certain extent.
Neither the Council nor the Commission have yet succeeded in presenting plans for the coming years with which we are sufficiently impressed, which is one of the reasons why we ended up in the state of conflict that we found ourselves in recently. I would like to say to the Council that you very much like to be included in the family portrait after having approved the Treaty of Lisbon and succeeded in agreeing on the 2020 strategy. All of the eminent people happily stand there and tell everyone how much they like Europe, but when it comes to doing something and actually implementing these things, the Council suddenly has problems. These are problems that are now reflected in the fact that we suddenly have a budgetary crisis, and these are problems that the Council, as pointed out here, ought to attend to and find solutions for, because the fact is that this is not just about next year's budget; it is about the future. That is the political message that we have for the Council today.
Mr President, this weekend, a delegation from the Commission and the IMF went to Dublin to give economic advice. Another European country has yet again had to come up with a new national budget, and for our friends across the Irish Sea, it is an extremely difficult time.
There is, of course, a deep irony in European officials opining on a national budget, when the EU's own budget is not yet agreed. For many months, my group has warned that with Member States facing such budget pressures at home, it is vital that the EU show restraint in its own spending, ensuring that every penny of taxpayers' money is well spent. The last vote in the European Parliament did not show such restraint, and it is, of course, a good sign that there is now agreement on the numbers between Parliament and the Council, though I think we could have gone even lower. It is depressing, however, that despite agreeing the numbers, there is still no agreement on the budget.
Our markets are still far from stable; markets are nervous when there is uncertainty, and I would urge Members of this Parliament to put aside political ambitions and get a budget agreed.
(NL) Mr President, the European Parliament is delaying the adoption of the 2011 budget. Its demand that it have a say in the funding of the European Union in the long term includes an EU tax, although it has not called it that in so many words. In so doing, the European Parliament is leaving itself open to the suspicion that it does not want to play a constructive role in the annual budgetary procedure, in accordance with Article 234 of the treaty. That does not bode very well for the financial perspective for the 2014-2020 period with which Parliament so badly wants to be involved. With the 2.91% budget increase, the European Parliament has already achieved more than is good for Europe and its citizens and companies and the budgets of Member States. It is we who are responsible for making reasonable plans for the 2011 budget. That could put an end to these budget constraints which could still prove to be instructive.
(NL) Mr President, it would not hurt if the European Parliament set a good example, for once, and defended the principle that the European Union should cut its coat according to its cloth. At a time when everyone is having to save and when our citizens are having to tighten their belts, arguing for a substantial increase in the EU budget is sending out totally the wrong message. The EU is just seizing new powers for itself and wants more money to that end. Well then, there are plenty of opportunities for making serious savings. According to the European Court of Auditors, the financial impact of irregularities in the agricultural policy accounts for 2-5% of the spending on agriculture. The financial margin of error for regional funds is more than 5%, which therefore exceeds the two most important expenditure items in the budget. We therefore need better control of how funds are spent and more stringent sanctions for erroneous, unlawful and fraudulent use. Instead of just urging an increase in revenue all the time, Parliament should also discuss savings every so often. A direct EU tax, which is what the Commission wants, is unacceptable for several reasons. It is yet another step towards a European superstate, it will inevitably lead to ever more spending and it will also inevitably lead - as, indeed, Commissioner Lewandowski has admitted - to an increase in the overall tax burden of net contributors, which will just not sell at the moment.
(FR) Mr President, Mr Wathelet, Mr Barroso, I should like to thank the European Commission and the Belgian Presidency for their open, cooperative and indeed European approach.
In this time of crisis, let us not forget to preserve the future. Last year, the virtue contest between governments was about who could spend the most. Everyone was opening the throttle. This year it is the opposite. Everyone is now hitting the brakes, Fine. Parliament accepts the figure imposed on the Council by the most thrifty or miserly Member State, but on condition that we agree on protecting the future.
The Union no longer has the necessary resources to finance its budget. Instead of being the primary instrument of solidarity between Europeans, the Community budget has become the battleground for contradictory national interests. The Treaty of Lisbon has been in force for one year now. It confers on the Union long-awaited new powers. Yet no additional resource could be allocated to the 2010 budget, and the same goes for 2011. The same is also true for the Europe 2020 action programme.
At a time when all Member States are committed to policies aimed at massively reducing public expenditure, they have a huge interest in identifying and tapping into potential savings that could be made by pooling some expenses, either between several States or between all 27 Member States. Europe, the European vision and European benchmarking can help us spend less. For that reason, the European Parliament is proposing an agreement between our three institutions on a method to work together on all these proposals for the future.
On a personal level, may I add that we will save time by involving national parliaments, as they are sovereign in terms of taxation and budgetary matters.
Mr President, I would like to stress three things. First, if the times are tough for everyone, we need to work together. I think the lowest point in our reconciliation was when the Council refused to start discussions, and the second lowest was when it refused to start discussions on the basis of documents proposed by the Commission regarding the political part of our discussions. But discussions are in the treaty, and they are in at least two parts. First: regarding the multiannual financial framework, in Article 312, it is quite clear that if we do not have discussions before we agree on the new MFF, it will not be successful.
Regarding own resources - which is perhaps very sensible for the Council - there is no big threat. We are not starting with new taxes but we are starting discussions, which is in Article 311. I believe that we need a budget, one hundred percent. There is no other solution. But if we really want one thing - to work together and to start discussions (we do not know what the outcome of discussions will be) - we ask the Council to take part in this joint task. I think that we will then make it a success. Otherwise, I really hope that you will not go alone, according to Article 315. You can do it, but I believe that a joint task will be much better than a separate one.
(CS) Mr President, I would like to say that I am disappointed over the negotiations between the Council, the Commission and Parliament concerning the EU budget for 2011. At present, all of Europe is affected by the economic and financial crisis. European governments are affected by falling revenues and the need to repay large debts. The European Parliament cannot pretend to be immune from this. It is not right in such a difficult situation for Parliament to demand a 6% increase in the budget. It is also not right to offer to consent to the budget in return for a promise to give Parliament its own resources. In my opinion, the European Parliament's negotiators should not exacerbate the situation in the talks, but, on the contrary, should aim to reach an agreement.
The citizens, households, firms, communities and states of the EU need stability, and this can only be provided through duly approved budgets, not provisional budgets. I therefore call on the Parliament, Council and Commission to agree on the 2011 EU budget as soon as possible.
Mr President, I welcome this debate on the budget today. These are difficult times in Member States and that is a reality that this House cannot ignore. From talking to my constituents, it is clear that they believe that those vocalising the need for budget increases are divorced from their economic reality and, furthermore, the whole issue is eroding confidence in European institutions.
The failure to agree a budget is not due to intransigence, but is largely due to the federalist agenda and the pursuit of that Holy Grail, the concept of own resources. An EU tax is out of the question in my view.
In response to President Barroso's declaration today that he will bring forward proposals for such a tax before June of next year, I would call on Prime Minister Cameron to clearly state that any move in this direction would trigger a referendum in the United Kingdom.
(PL) Mr President, speaking as rapporteur for the European Union budget for 2011, I would like to emphasise the constructive role which has been played by the Belgian Presidency. I would also like to express my thanks for the involvement of the European Commission. However, our efforts are not over. On the contrary, we should, now, intensify them. Personally, I think the fiasco of the 2011 budget negotiations is a defeat for all of us. However, I would like to share with you my interpretation as to why Monday's fiasco happened.
We were witnesses to a regrettable situation in which several Member States prolonged the negotiations until midnight to make them end in failure. We did not manage to finish the negotiations on time, because on the part of several Member States, there was simply not the will to talk. It is for me, personally, an exasperating and very surprising situation, when around the negotiating table are seated diplomats and deputy ministers of finance and they do not want to talk about finance or about the future financing and the present financing of the European Union. It is absolutely incomprehensible and unacceptable to me, because what is to happen next, if the politicians and diplomats do not want to talk to each other?
My next point is that the tension concerning discussion of the 2011 budget began because the European Parliament wants to draw the attention of Member States to a problem which we see in the future and which we can already see today: that the European Union continues to take on new roles and start new areas of activity and that it has growing ambitions, but that at the same time, the Member States, which support those ambitions, also do not want to finance those ambitions, those plans, those actions and those new areas. We must talk about this growing inconsistency. At a time of crisis, it is all the more important to talk about finance and to talk about how the European Union is to be financed. Furthermore, the European Parliament is all the more necessary and it is not, at the moment, the right time to make the budget a taboo subject.
(PL) Mr President, we do, indeed, have a serious budget crisis in the European Union, and as the previous speaker has said, many parties are responsible for this. Perhaps Parliament made somewhat of a mistake, here, in what it expected of the negotiations - we wanted to take care of too many matters at the same time. This is a problem for the beneficiaries, but it is also, in fact, a serious political crisis which, in my opinion, stems from the fact that somewhere, the spirit of euro-enthusiasm has been lost. That spirit of euro-enthusiasm was felt in the European Parliament when we discussed the Treaty of Lisbon, and those who were not very keen on Europe were urged to be more enthusiastic. However, when the treaty negotiations ended and integration was improved, the discussions about money and the budget started, and it turned out that instead of euro-enthusiasm, there was euro-egoism and a desire to pay as little as possible for that increased European integration. I would like more euro-enthusiasm over the budget.
(DE) Mr President, ladies and gentlemen, I am concerned, but not about the budget, the interinstitutional agreement or a possible twelve-part budget. I have a general concern about the political situation facing the European Union, which has come to light today in the context of the budget. I am concerned about the trend for intergovernmental cooperation and about the fact that the increased powers of Parliament are obviously going to be curtailed and that even the agreement made in 2006 is not being respected. I am concerned that the Treaty of Lisbon is not being put into effect. (Applause) Mr Barroso, I welcome your statements. However, perhaps it would have been more helpful if you had come 10 days earlier, to make it clearer that the Commission is on Parliament's side.
With regard to the three main subjects of our negotiations, the first one that I would like to discuss is the flexibility instrument. There has obviously been some movement in this area. However, I have recently heard that there have been setbacks during the parallel negotiations in Brussels. What is happening there? Is there a possibility, and is this too much to ask, of agreeing on the same level of flexibility that we had before the Treaty of Lisbon, which was the right solution and which was achieved after many years of negotiations, starting with the Agenda 2000? Is it too much to ask in the case of own resources to commit to the continuation of what we - the Council, the Commission and Parliament - said in 2006 in our statement on the interinstitutional agreement? Is it too much to ask that those people who are rejecting the idea of a debate on own resources should try reading the treaty? The treaty states that this debate must take place.
Lastly, Mr President, is it too much to ask for us to enter into binding political agreements on all the issues relating to assent procedures so that we can prevent crises from occurring and so that we do not find ourselves in the same position on other questions, including external trade agreements and the next multiannual financial framework? If you present these things in the form that you have today, the answer from this House will be a definite 'no'.
(RO) Mr President, Member States are clearly going through a difficult time from a budgetary perspective. On the other hand, it has been very obvious that the EU budget has made a major contribution to the development of every Member State, including net contributors.
I am surprised that the failure of conciliation was not due to a disagreement over figures, but to the refusal to have a practical discussion about the common future of Member States, in other words, the future of Europe. Parliament does not wish to go beyond its remit. It wants the treaty to be complied with and to protect the future interests of the citizens who elected it.
Which points has the Council refused to discuss?
The European Parliament's involvement in drafting the MFF is a provision of the treaty. This task was performed in 2006 and I do not believe that the 2007-2013 budget was bad for the Union. Quite the contrary.
Flexibility - this mechanism has been used effectively so far and all Member States have benefited from it.
Own resources - it is precisely the budgetary situation which Member States are going through that should spur them on to find stable methods of funding the European budget which will stop jeopardising the implementation of European policies.
The new responsibilities under the treaty and the 2020 strategy require funding. It is not acceptable for the same institution, the Council, to set targets for 2020 and, at the same time, not approve the financial resources required to meet these demands. I believe that we have a duty to reach an agreement. We have a responsibility to our citizens. We must not allow confidence to wane in Europe's institutions.
(IT) Mr President, ladies and gentlemen, this week, we should have approved the European Union General Budget for 2011. Instead, we find ourselves faced with a situation where Europe runs a serious risk of having to start the New Year with a provisional budget and greatly hindered by the application of the system of twelfths.
It is common knowledge that Parliament, the Commission and most Member States were ready to reach an agreement, which was blocked by a minority of countries that refused to open a constructive debate with Parliament on the implementation of the Treaty of Lisbon.
I believe that Parliament's position during the negotiations was responsible and moderate. Parliament called for the application of the Treaty of Lisbon, and continues to call for it forcefully.
For its part, the Council has proved itself incapable of reaching an agreement and has shown itself to be deeply divided over matters of fundamental importance, which a minority of States have vetoed, rejecting the idea of opening a debate with Parliament over the rules and procedures that should guide the implementation of the Treaty of Lisbon.
Now, however, we are obliged to look to the future, and build the Europe of the future together - and by that I mean the Council, Parliament and Commission - without selfishness or prevarication. By agreeing to the limits imposed by the Council on the growth figure, the 2.91% we are all familiar with, Parliament's aim is to send out a strong signal that it is sensitive to the period we are living through.
We all agree, however, as the Commission also affirmed today, that we should ask for greater flexibility to meet the needs of Europe. I agree with President Barroso's words today when he referred to the proposals that the Commission will draw up for the use of its own resources and the adaptation of the EU budget to the Treaty of Lisbon, and I hope for greater cooperation by the Council in building the Europe of the future.
(PT) Mr President, in the negotiations with the Council on the 2011 budget, the European Parliament did everything in order for agreement to be reached. The only demand is to fulfil the Council's undertakings, for example, the Europe 2020 strategy and the need to finance it, and to comply with the Treaty of Lisbon.
In truth, under the treaty, the European Parliament has to be involved - by voting, giving opinions, or being consulted - in the new interinstitutional agreement, in the next multiannual financial framework and in establishing new own resources. These demands are logical, reasonable, in the public interest, and in the interests of preventing interinstitutional risks and conflicts: they are demands that the Council should share and uphold.
As regards the interinstitutional agreement, it is obvious that respect for the commitments made by European institutions, specifically the Council, is conditional on the existence of flexibility regarding the current multiannual financial framework.
The Europe 2020 strategy, the International Thermonuclear Experimental Reactor programme, the European External Action Service and the financial supervision entities are some examples of things that need financing. The Council needs to take the Treaty of Lisbon on board, both from the point of view of the areas newly under the jurisdiction of the European Union, which are reflected in the budget, and from the point of view of the European Parliament's strengthened powers, not least regarding the budget. These changes in fact strengthen the democratic legitimacy of the Union's institutions.
The use of the Community method rather than the intergovernmental approach makes our governance more democratic. I hope that a few national egos do not obstruct the European project of peace, solidarity and progress, or put it at risk.
Mr President, this has been a most important debate - particularly the political aspects of it - but I think it is also important to talk about some of the practical parts of the debate. I am the rapporteur for agriculture for the 2011 Budget, and there will be real implications if we do not reach agreement on the budget for the cash-flow of Member States who have made advance payments to their farmers in recent weeks. These farmers are facing financial difficulties and income shortages. So there are very real and practical implications and this is just one of them.
But let me talk about the future. Right now, we are debating the future of the common agricultural policy and we are asking that policy to deliver more for Europe in terms of environmental issues, food security and the territorial dimension, and yet all of the debate thus far has been about how can we shrink the agriculture budget. I am very concerned that, in this debate about budget 2011, we are projecting a very negative view of the budget for agriculture and the European Union post-2013. The two are very much linked and I think we need to be aware of that.
(HU) Mr President, for the past ten years, we have been telling European citizens that a Treaty on European Union was necessary, and the countries have indeed ratified it. For the past ten years, we have been telling citizens that research and development can be better accomplished and financed at EU level. We have been telling them that European space policy can be better accomplished at EU level, and we have been telling them that energy research and the fight against climate change can be better accomplished in the European Union than it could be at Member State level. When we believed this, stood for this, we thought that we were telling the truth. In for a penny, in for a pound. If, to this day, we still believe what we have been saying for the last ten years, we must create the necessary budgetary resources, and the primary means of achieving this is flexibility, while the secondary means is the creation of Parliament's own resources, the European Union's own resources. Ceterum censeo there is a need for the European Union.
Mr President, your recent joint statement after the EU-US summit was the first statement in a long time where the Commission exhibited gravitas, optimism, power and solidarity, and also coherence. Here we have the paradox of not finding common ground on the budget. If we want Europe to be an international power, as we are indeed, we do not have the luxury not to have a budget. This is what I wanted to say, and keep up the good work.
(IT) Mr President, ladies and gentlemen, the failure of the trialogue represents a major political opportunity to reflect on Europe's recent history.
The problem is not merely political but also cultural and involves many Member States. The current economic and financial crisis is structural and not a passing phenomenon. It actually represents a transformation that affects the economy, employment and society of the age in which we live. If there is no political and cultural growth with a global vision of Europe, we will not be able to take action to overcome problems linked with the start of the third millennium, such as welfare, research, energy and environmental policy and security, which can be dealt with only by a political coming together of all states making up the Union.
My message to my fellow MEPs is that while the trialogue has failed, the work carried out by Parliament is distinguished work that fully meets our mandate to represent the people. Nowadays, Parliament counts more due to the Treaty of Lisbon and the Council can no longer take a dominant role against the popular sovereignty represented by Parliament ...
(The President cut off the speaker)
(DE) Mr President, ladies and gentlemen, it is clear that the traditional representatives of the European Parliament are calling for extensive flexibility in the budget, but I have noticed that no one has mentioned the interests of the net contributors or the interests of the citizens.
It is ultimately the net contributors which finance the EU, which were responsible for restarting the engine of the economy after the crisis, which rescued the countries with budget deficits and the euro itself and which are imposing a heavy burden on their citizens. In my opinion, it is therefore quite comprehensible and justifiable that these countries and their citizens want to keep to the budgetary appropriations, ensure that the net balance cannot be changed retrospectively on a whim and prevent money from being diverted into different channels. Of course, I am not referring here to the aid provided following disasters. I am excluding that.
Equally, the critical approach to EU taxation has nothing to do with an apparent lack of solidarity. It is simply due to the fact that the Member States are largely opposed to it. For this reason, it is clear that we must retain the ratification by the national parliaments for the sake of subsidiarity.
(DE) Mr President, firstly, I would like to make it clear, following repeated claims in this House, that during the budget negotiations, we have not requested a single cent more than the Council had offered us. This means that we were completely in line with the Council's wishes. On the subject of the flexibility instrument, we need it because the Council regularly gets us into difficulties with its decisions on major projects for which it has not made provision for the funding. We then have to attempt, together with the Member States, to find a solution for these projects, in order to be able to support them financially and to make sensible plans. We have also not demanded more than what is laid down in the Treaty of Lisbon. Instead, we are calling for compliance with the treaty. Nothing else, nothing more and nothing less.
On the subject of own resources, it is surely not asking too much for Parliament to say that it would at least like to discuss the issue, what form it could take and whether own resources are in place. They cannot simply refuse to talk about this and then put the blame on Parliament.
Member of the Commission. - Mr President, here is my brief supplement to what was introduced by President Barroso, after listening to the comments of the honourable Members.
The strategy of the Commission in these specific circumstances is very simple and is based on the simple assumption that unity, not divisions, is what Europe needs to face other challenges. I think that the Belgian Presidency is acting on the same assumption.
Our role is clearly defined in the treaties in the event of agreement - and in the event of disagreement, which was not very likely, but it has happened for the first time in 26 years. We see the frustration of millions of beneficiaries throughout the European Union. Therefore, we need to respond. We understand that we should move quickly and we have taken the first step today to agree on the guidelines, then, possibly on 1 December, to submit the figures, which are no longer controversial, to defend flexibility, which we need, to come up with a proposal on the arrangements for cooperation built on the Lisbon Treaty, and to defend - which is also important - the Commission's right of initiative to present the vision of the future next year.
It is our common responsibility to deliver what was promised, what is expected by the beneficiaries, what has been built up, as a budget, on the revenue side, while fully respecting the fiscal sovereignty of Member States. This is about a modest budget that was rising at half the rate of a national budget, despite the enlargement accommodating over 12 new states. This was clear proof of discipline and rigour. Therefore, let us carry out the job, while working for a better scenario. I am appealing to your sense of responsibility. Along with President Barroso, I feel very much encouraged by today's debate in Parliament.
Mr President, it is true that this type of debate should help us reach an agreement rather than make the situation even more difficult. I hope to be able to say that it is really in that spirit that we had this debate this afternoon.
Yes, there will be progress and we will have to try and find an agreement on flexibility and on financing ITER. Yes, this prospect for the 2012 and 2013 budgets will have to be subject to agreement and we are really striving to demonstrate that we have the ability to reach an agreement on this 2012-2013 prospect, particularly on the important issue of flexibility.
Secondly, yes, we will have debates within the context of Articles 312 and 324 in order to see how, in practice, we can implement and carry this out, and ensure that these articles and these new procedures become a reality. We will have to find common ground.
Today, I heard that the Commission was going to use its power to initiate legislation, whether on the issue of own resources, or for the multiannual framework. On the basis of these elements, we will have to get together, we will have to discuss, we will have to make sure that we abide by Articles 312 and 324 of the treaty, which include provisions to the effect that all elements need to be implemented in order to reach an agreement, to have these meetings and to carry out this coordination which would enable these new procedures laid down by the treaty to become a reality.
Regarding the flexible part for 2012-2013, we will have to implement these Articles 312 and 324 of the treaty, even if, once again - I must emphasise this point - we must ensure that the 2011 budget is passed. The credibility of the European Union is at stake. Also at stake is the effectiveness of the policies which will only be implemented if the 2011 budget is passed. We are only talking about the cohesion policies; that is all we are talking about. What is truly at stake here is our credibility and the implementation of our policies.
Thirdly, let us not vindicate those who do not want a budget so that the EU has even fewer resources at its disposal to carry out its policies. However, in order to prove them wrong, undoubtedly we need to support a conciliatory approach and make the most of these last few weeks in order to achieve this approach so that we all benefit from it, despite having had to make concessions. Yet at least this is a rationale that entails moving forward rather than backwards, which would be the case if we do not have the 2011 budget in the next few weeks.
Mr President-in-Office, the Conference of Presidents is just about to start, so some real questions and answers are necessary in this Chamber, because it will be a very important meeting. We need to see progress on the part of the Council. You have probably had many discussions with the Members of the Council, with the Member States. How could you explain this to us? Is it possible to move forward in our direction? We have certain expectations. You know them very well, because as a matter of fact, this was the subject of our last questions - three points at the very end on 15 November, a few minutes before 12 midnight. It is very important for us to have such an answer from you.
Mr Schulz, I did hear your question. I believe no one has been spared.
I think that we can either choose the approach of pointing fingers at each other - your fault, our fault - or we can try and convince ourselves to take another approach, with both sides trying to make progress towards this conciliatory approach. We could also remain in the state of mind that unfortunately led to a disagreement on 15 November.
Who is to blame? I could have told you that from the outset, Parliament was certainly going to say that the Council was to blame and the Council was certainly going to say that Parliament was to blame, while both would thank the Commission for having made efforts at conciliation. We must try to move away from that kind of approach and make the most of the last few weeks and days in order to start thinking along different lines.
To answer the President's question, can any progress be made? Yes, progress can be made, because we know that if we act in the same way as we did on 15 November, we would only repeat the disagreement that occurred on 15 November, particularly on the important issue of flexibility. Why is this issue important? It is important because in my view, it addresses one of Parliament's major concerns which is to have a number of prospects, at least for 2012-2013, which is when the current multiannual framework ends.
This is the reason why, on this matter, the Belgian Presidency, following on from 15 November, immediately resumed contacts to try and make progress on these other points too. Yes, there are possibilities for agreement in this context, but both sides will have to reverse their rationale and embrace a conciliatory approach in order to achieve results. Otherwise, we will unfortunately witness another failure, and I previously touched on the harmful consequences that a failure would have, mainly on the implementation of our policies. I think that the citizens of Europe deserve better than that.
President-in-Office, thank you for your activity during the negotiations and also for the discussion. We hope that the result will be positive as soon as possible.
Thanks also to Commission President Barroso and Commissioner Lewandowski for your contribution to our discussion.
I have some important remarks to make now and I shall change to my mother tongue.
The debate is closed.
I would like to inform you that the deadlines for tabling submissions relating to this item are as follows: motions for resolutions - Wednesday, 24 November at 10:00, amendments - Wednesday, 24 November at 15:00.
The vote will take place on Thursday, 25 November 2010.
Written statements (Rule 149)
We are currently in a state of deadlock which actually extends beyond the 2011 budgetary procedure. This is a delicate juncture which will determine the future of the Union and provide a precedent for future budgetary procedures and the role that the European Parliament will play.
Parliament's grievances are not ridiculous. All we want in practical terms is for the role which Parliament has been assigned by the treaty to be respected. Parliament has made a great many concessions during these negotiations and we are still being asked to make many others. However, I hope that we will get through this period and that we will be able to vote for the new budget during the December sitting.
Not since 1988 has Europe seen such fundamental disagreement between Parliament and its institutional partners with regard to the European budget. This is an historic moment: will the Council, and particularly the United Kingdom, the Netherlands and Denmark, allow themselves to see that Europe is all about pooling resources to do better together? Some Member States are adopting an inconsistent approach: they are cutting their national budgets in the name of restraint and calling on the EU to solve their problems by giving it ambitious tasks to fulfil. Then, just as these ambitions are about to be realised, they rebel against the voracious budgetary demands. Galileo, ITER, the EU 2020 strategy, the European External Action Service - they all cost money! Will we have to fight each year to obtain a token contribution from stubborn Member States that will subsequently accuse Europe of being ineffective and superfluous? I am therefore in favour of a debate on own resources, of respect for the Treaty of Lisbon and of an ambitious and realistic Europe.
in writing. - (EL) The intransigent stand by a small minority of Member States is basically an expression of their clear refusal to lay the foundations for prompt and meaningful solutions to the basic needs of European citizens now or whenever they arise in the immediate future. We need to address issues which concern European citizens responsibly. We must not forget that, over and above the EU's new responsibilities post-Lisbon, the Member States are constantly proposing and adopting new policies and strategies, such as the EU 2020 strategy, which the EU is being called upon to implement; on the other hand, they say that they are unwilling to provide the money to implement them, thereby condemning them to failure before they even start. I, too, would stress that the European Parliament is not asking for an increase in expenditure or for more powers than those provided for in the Treaty of Lisbon. Parliament is clearly arguing that the EU needs to have sufficient resources at its disposal to be able to smoothly implement policies which supplement efforts by the Member States to strengthen employment, investment and overall economic growth. Parliament's position is that the EU budget does not form part of the crisis; it is - via investments in critical sectors - the answer to it.
I am greatly concerned by the confusion surrounding the 2011 EU budget since, on the one hand, we cannot abandon our ambitious plans to build a strong European Union, while, on the other, Poland will take over the Presidency of the EU Council in the second half of 2011. If the European Union has not adopted a budget by then and still needs to set one every month, it will be very difficult for our Presidency to discharge its duties. We must ask ourselves what is more important: an easy short-term solution, which means giving in to a number of countries and the Presidency, or a more ambitious plan, which may be more difficult but which, in the long term, will make the EU stronger and from which we really will all gain? In my opinion, it is more important for us to build a strong European Union together. A European Union of this kind needs its own resources and a strong budget based on the principle of solidarity in order to fund what is needed. There are several EU Member States, first and foremost the United Kingdom, which do not even wish to discuss this. We cannot afford to give in to national egoisms.